OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS



               OFFICIAL BUS
               STATE ©F Tl
               PENALTY FOBt.°%*                         02 1R
               PRIVATE USE"~-                           0002003152       JAN06 2015
12/31/2014                                              MAILED FROM ZIP CODE 78701
                               >w
                                     ..A
POOL, KENNETH RAY             Tr.'Ct. No. f263461 -A                     WR-82,639-01
On this day, the application foM1 07 Writ of Habeas Corpus has been received
and presented to the Court.
                                                                   Abel Acosta, Clerk




W*^